Citation Nr: 0900840	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  95-23 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee, to include as secondary to the service connected 
right knee disabilities.

2.  Entitlement to service connection for arthritis of the 
hands, to include as secondary to the service connected right 
knee disabilities.

3.  Entitlement to service connection for arthritis of the 
feet, to include as secondary to the service connected right 
knee disabilities.

4.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right medial meniscectomy with instability.

5.  Entitlement to an evaluation in excess of 10 percent for 
right knee traumatic arthritis.

6.  Entitlement to an evaluation in excess of 10 percent for 
a scar of the right knee.

7.  Entitlement to assignment of a temporary total rating 
based on the need for convalescence following right knee 
surgery, beyond March 1, 2004.

8.  Entitlement to service connection for arthritis of the 
lumbar spine, to include as secondary to the service 
connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from My 1962 to March 1966.  As a member of the 
National Guard, he also had a period of active duty for 
training in May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1994, August 2004, and March 
2006 rating decisions by the Roanoke, Virginia, Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).

The December 1994 decision denied entitlement to an increased 
evaluation for a right knee disability.  During the pendency 
of the appeal of that decision, the RO proposed, and 
promulgated, a reduction in evaluation of the right knee 
disability from 20 percent to 10 percent.  In March 1999, the 
Board remanded the issue of evaluation of the right knee, to 
include the propriety of the reduction, to the RO for the 
scheduling of a Travel Board hearing.  That hearing was held 
before a now-retired Veterans Law Judge in January 2000.  In 
April 2000, the Board again remanded the claim, for 
additional evidentiary development.  In a March 2002 
decision, the RO restored the 20 percent evaluation for the 
right knee based on residuals of a right knee meniscectomy, 
and assigned a separate 10 percent evaluation for right knee 
traumatic arthritis, effective from September 29, 1994, the 
date of the claim for increase.  In July 2003, the RO 
assigned an additional separate 10 percent evaluation for a 
surgical scar of the right knee, effective June 30, 2000.  
The veteran has continued to pursue his appeal with regard to 
the evaluation of residuals of a right knee meniscectomy.

The August 2004 rating decision granted entitlement to a 
temporary total evaluation for the right knee based on the 
need for convalescence following surgery.  The temporary 
total evaluation was effective from December 4, 2003, to 
March 1, 2004.  Further, the August 2004 decision denied 
entitlement to increased evaluations for right knee arthritis 
and right knee surgical scars.  The veteran has perfected 
appeals with regard to the assigned ratings and the date of 
termination of entitlement to the temporary total disability 
evaluation.

The March 2006 rating decision denied service connection for 
arthritis of the back, left knee, feet, and hands, to include 
as secondary to service connected right knee disabilities.  
An appeal with regard to these denials has been perfected.

In April 2008, all issues on appeal were remanded to the RO 
by the Board in order to schedule a new Travel Board hearing.  
The veteran offered personal testimony before the undersigned 
Veterans Law Judge at a September 2008 hearing held via 
videoconference from the RO.  The claims have now been 
returned to the Board for additional appellate consideration.

The Board notes that the veteran has repeatedly stated that 
he has neurological damage from his original 1980 surgery.  
VA doctors have also raised this possibility.  This claim is 
referred to the RO for appropriate action.

The issue of service connection for arthritis of the lumbar 
spine is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of left knee arthritis.

2.  There is no current diagnosis of arthritis of the hands.

3.  There is no current diagnosis of arthritis of the feet.

4.  Right knee residuals of a meniscectomy are manifested by 
subjective complaints of pain and giving way of the joint; 
there is no objective evidence of laxity or instability of 
the right knee after August 1996, or findings of recurrent 
subluxation.

5.  Right knee arthritis is manifested by painful and limited 
motion in flexion, to no less than 90 degrees, with x-ray 
evidence of degenerative changes in the joint.

6.  An 11 cm surgical scar of the right knee, plus several 
small arthroscopic scars, are present on the right knee, and 
are well healed, stable, and non-tender; there is no evidence 
of functional impairment due to the scars.

7.  The veteran underwent right knee surgery on December 4, 
2003; on February 4, 2004, the veteran was released to light 
duty work by his treating doctors.




CONCLUSIONS OF LAW

1.  Service connection for arthritis of the left knee is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  Service connection for arthritis of the hands is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).

3.  Service connection for arthritis of the feet is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2008).

4.  The criteria for entitlement to an evaluation in excess 
of 20 percent for residuals of a right medial meniscectomy 
with instability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 
5257 (2008).

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right knee traumatic arthritis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.71a, Diagnostic Codes 5010, 5260, 5261 (2008).

6.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a scar of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.118, Diagnostic Code 7804 (2008).

7.  The criteria for extension of a temporary total 
disability evaluation based on the need for convalescence 
following right knee surgery, beyond March 1, 2004, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  


With respect to the claims of service connection for 
arthritis of the left knee, hands, and feet, legally 
sufficient notice was provided the veteran in June 2005 
correspondence, prior to the initial adjudication of the 
claims.  This letter informed the veteran of the elements of 
service connection, to include as secondary to a service 
connected disability and based on presumption; described the 
evidence and information necessary to substantiate the 
claims; and set forth the respective responsibilities of VA 
and the veteran in obtaining such.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The letter failed to include information on how 
VA assigns effective dates and disability evaluations, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
but such omission is harmless in this instance, as service 
connection is not being granted and hence no evaluation or 
effective date shall be assigned.  

Regarding the claims for increased evaluations for 
disabilities of the right knee, June 2003 and March 2004 
letters provided legally insufficient notice.  In the case of 
right knee arthritis and the scar, this notice was provided 
prior to the initial adjudication of the claim.  Notice with 
respect to evaluation of residuals of the meniscectomy with 
instability was provided after the initial adjudication, as 
the VCAA was enacted during the pendency of the appeal.  In 
both letters, the elements of claims for increased rating 
were generally set forth, and the evidence and information 
necessary to substantiate the claims was detailed.  The 
letters also described the respective responsibilities of VA 
and the veteran in providing such. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Neither letter, however, provided specific 
notice of the criteria applicable to evaluating the 
individual service connected disabilities, as is required 
when those criteria involve specific measurements or findings 
the veteran would not meet by a mere showing of worsening.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The letters 
also did not detail the need to show the impact of the 
disabilities on work and everyday functioning.  These errors 
are shown to be harmless in this instance, however, as the 
veteran has amply demonstrated his actual knowledge of the 
applicable rating criteria.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  He has repeatedly submitted summaries of 
ranges of motion and has raised arguments regarding actual 
functional impairment, with specific reference to his work 
activities.  At the September 2008 hearing, the veteran and 
his representative addressed the criteria for each disability 
rating in a complete and systematic manner.  There is no 
prejudice to the veteran in proceeding with appellate 
consideration of these claims.  

Finally, the Board notes that March 2004 correspondence 
afforded the veteran legally sufficient notice regarding his 
claim for entitlement to a temporary total disability rating 
under 38 C.F.R. § 4.30, based on a need for convalescence.  
The letter set out the elements of entitlement and described 
the evidence and information needed to substantiate the 
claim; it also detailed the respective responsibilities of VA 
and the veteran in obtaining such.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Notice was given prior to the initial 
adjudication of the claim.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
other pertinent treatment records, and providing the veteran 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Here, VA has obtained service medical records and complete VA 
treatment records as identified by the veteran, through May 
2007.  Social Security Administration records were obtained 
on the veteran's behalf.  The veteran has submitted copies of 
private treatment records from DOAR and statements from 
treating doctors.  VA examinations were provided to evaluate 
the right knee disabilities in 1996, 2000, 2004, 2006, and 
2007.  No additional VA examinations are required.  There is 
insufficient evidence of any current disability, either by 
subjective complaint or objective finding, to warrant 
examinations for purposes for service connection.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Although the veteran 
has alleged that his right knee disabilities have grown worse 
since his last examination, a review of the evidence of 
record, including outpatient treatment records from VA and 
private providers, reveals a steady improvement in symptoms, 
contradicting the subjective assertion.  Further, updated VA 
treatment records are not required.  The records identified 
by the veteran and his representative deal with psychiatric 
treatment and as described reflect only the continued reports 
of the veteran, which are well represented in the record 
before the Board.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim which has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

As the analyses of the claims of service connection for 
arthritis of the left knee, hands, and feet are identical, 
they will be discussed together.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  The Board notes that arthritis is a listed chronic 
disease subject to presumptive service connection.  

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A review of the evidence of record reveals no diagnosis of 
arthritis of the left knee, hands, or feet.  The veteran has 
alleged the presence of such disability, but the medical 
evidence of record fails to support his allegations.  VA 
treatment records show a diagnosis of arthritis of the right 
knee, right hip, and lumbar spine.  There is no reference to 
the left knee, hands, or feet.  Other disabilities affecting 
these areas are listed, such as hammer toes, fungal 
infection, carpal tunnel syndrome, or diabetic leg pain, but 
at no time does any VA doctor diagnose arthritis of the 
claimed joints.  Similarly, the submitted private medical 
records show no complaints of or treatment for arthritis of 
the left knee, hands, or feet.  

The Board notes that at the September 2008 hearing, the 
veteran did assert that doctors had told him he had arthritis 
in the left knee.  He made no such assertion with respect to 
the hands or feet.  He offered no details as to which doctors 
or when such statements were made, and the veteran's 
assertion alone is not competent medical evidence, as he is a 
layperson without the medical knowledge or training required 
to render a diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Further, the veteran's representative 
related that recent treatment notes for a psychiatric 
disorder included remarks about a "multiple level 
degenerative joint disease."  September 2008 Transcript, at 
7.  He interpreted this as a reference to disease in a number 
of joints around the body; it is clear from the record, 
including earlier progress notes repeating this language in 
recitations of the veteran's medical history, that the 
reference is to disease at multiple levels of the lumbar 
spine, and not to other joints.  In short, the evidence of 
record shows no current diagnosis of arthritis in the left 
knee, hands, or feet.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection cannot be granted, under any 
theory of entitlement, if the claimed condition is not 
present.  In the absence of any current diagnosis, the claims 
of service connection for arthritis of the left knee, hands, 
and feet must be denied.

Evaluation of Right Knee Disabilities

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Evidence

VA treatment records from 1993 to 2007 are associated with 
the file.  In January 1994, a VA examiner noted that the 
veteran was an "abysmal historian."  During treatment for 
gastrointestinal complaints in April 1994, the veteran 
complained of knee pain; the gastrointestinal problems were 
associated with continued use of medications for knee pain.  
In September 1994, he reported that he had fluid on the right 
knee and that the knee gives out.  He stated that swelling 
had been worse over the prior year.  Physical examination 
showed a normal range of motion, with pain on flexion.  The 
knee was tender to palpation.  There was no ligamentous 
instability.  X-rays showed minimal osteoarthritis.  A 
surgical scar was observed.  A January 1995 MRI revealed a 
degenerative tear of the right lateral meniscus, but no 
surgery was recommended.

A VA examination was conducted in August 1996.  The veteran 
reported that since his 1980 surgery, he felt a loss of 
sensation in the right lower leg, and had swelling of the leg 
below the knee.  He continued to complain of pain in the 
knee, worse with weight bearing.  Arthroscopic surgery was 
performed in 1988.  Since that time, the veteran reported 
progressive discomfort in the right knee.  He wore a knee 
brace to stabilize the joint.  Pain was worse when standing, 
and walking bothered him.  He stated he had been told to live 
with the problem until he grew older, at which time a total 
knee replacement could be performed.  He had trouble climbing 
steps and ladders, and had to limit his heavy yard work.  He 
also reported that on occasion the right knee gives out 
and/or locks up for a time.  Physical examination revealed 
that the veteran had a slight limp when walking; he was not 
wearing a brace.  There was slight swelling of the knee joint 
and an 11 centimeter (cm) scar.  The joint was markedly 
tender in the area of the scar.  Mild lateral instability of 
the right knee was noted.  Measured range of motion was from 
0 degrees extension to 125 degrees flexion, with moderate 
pain.  Some decrease in right quadriceps strength was 
observed, and the right thigh was slightly smaller in 
circumference than the left.  The veteran was unable to 
squat.

The veteran continued his complaints of chronic right knee 
pain and giving out.  In November 1996, an examiner 
speculated that there was a "strong emotional component to 
[the veteran's] pain."  The veteran complained of tenderness 
over the joint, and patellofemoral grinding was detected.  
Pain had increased by April 1997.  The veteran had recently 
had a steroid injection.  Physical examination showed some 
effusion in the joint and decreased range of motion secondary 
to pain.  No instability was observed in the joint.  At a 
subsequent orthopedic consultation, an x-ray showed moderate 
degenerative changes with "significant involvement" of the 
patellofemoral joint.  Probable cartilage degeneration or 
meniscal tear were indicated.  A steroid injection was 
administered "with excellent relief."  In October 1997, the 
veteran again stated that pain had increased, and tenderness 
was noted over the joint line.  Range of motion was limited 
to 90 degrees flexion by pain. There was no joint 
instability.

A March 1998 MRI showed a lateral meniscus tear and a 
patellar cyst.  The veteran limped when walking during a June 
1998 appointment, but there was no joint effusion.  The knee 
was stable, and flexion was to 105 degrees.  There was 
tenderness over the joint.  Physical therapy was recommended.  
Records reveal continued complaints of generalized right knee 
pain, treated with periodic steroid injections and anti-
inflammatory medications, and physical therapy.

The veteran testified before a Veterans Law Judge at a 
January 2000 hearing held at the RO.  He reported that his 
right knee surgical scar hurt, and that his "joint disease" 
was painful.  He also stated that the knee "gives out," 
which he described as a slipping motion.  The knee was 
painful with use and repeated motion.  He reported a 
crackling and grinding sound in the knee.  His surgical scar 
was tender and painful for its entire length.  

In June 2000, the veteran underwent a VA joints examination.  
The veteran reported flare-ups of pain with walking, bending, 
or standing for extended times.  Standing also causes 
swelling.  Squatting causes pain and he can only do so to 50 
percent of normal.  Rest and heating pads offer some relief, 
but the veteran stated that he had severe problems most of 
the time.  The veteran stated that he used a brace and on 
occasion a cane.  No subluxations or dislocations were 
reported.  He worked through the pain "if possible."  
Physical examination showed an 11 by 1/2 cm scar on the medial 
aspect of the knee.  There was tenderness on movement and 
touch in the patellar area.  The right knee was slightly warm 
to the touch.  The veteran walked with a limp.  Range of 
motion was from -3 degrees extension to 93 degrees flexion, 
with pain beginning t -8 degrees extension.  The veteran 
stated that he kept his leg slightly flexed because that 
position is more comfortable.

At a June 2001 orthopedic appointment, the doctor noted 
continued complaints of chronic right knee pain, which is 
mostly medial in nature.  Tenderness over the medial joint 
line was noted.  Range of motion was from 0 to 90 degrees.  
There was no effusion, and the joint was stable on testing.  
A lateral meniscus tear and osteoarthritis were diagnosed; 
the examiner noted that the reported symptoms did not appear 
consistent with the meniscal tear, and so they were probably 
related to arthritis.  Conservative treatment was 
recommended.  The veteran reported in September 2001 that 
pain had gotten so bad at work that he had to leave.  He 
stated he did not take medication regularly because he did 
not like to take pills.  Range of motion was full but 
deliberate due to pain.  Tenderness was present along the 
medial and lateral joint lines.  In December 2001, the 
veteran reported that steroid injections had made him sick, 
and he refused further injections.  He continued to have pain 
with prolonged standing, and reported occasional locking and 
catching.  Range of motion was 0 to 120 degrees, with no 
effusion.  The surgical scar was well healed.

In May 2002, the veteran underwent a right knee arthroscopy.  
Chondromalacia was seen in the all knee compartments.  
Degenerative lateral meniscus tears were debrided.  He 
complained of knee swelling in June 2002, after returning to 
work and failing to comply with orders for light duty.  Range 
of motion was from 0 to 90 degrees.  In July 2002, the 
veteran reported continued pain, but he did state that 
physical therapy had resulted in improvement of pain and 
mobility.  In February 2003, the veteran reiterated that he 
had right knee pain which increased with activity.  He stated 
that the knee gave out, and he experienced popping and 
tingling in the knee.  Pain and swelling were reported in 
July 2003.  The veteran wore a brace for support.  He 
reported tenderness to palpation everywhere, "out of 
prop[ortion] to exam." Range of motion was from 0 degrees 
extension to 110 degrees flexion, and the joint was stable in 
all planes.  The evaluator diagnosed a "stable right knee 
with no obvious pathology to explain [the veteran's] 
apprehension and pain."  In October 2003, the veteran had a 
new MRI taken, which showed a more prominent tear of the 
posterior horn of the lateral meniscus.  A further 
arthroscopy was scheduled for December 2003, when the lateral 
meniscus was debrided.  Two weeks after surgery, a range of 
motion from 5 to 85 degrees was noted.  The veteran was 
referred for physical therapy.  In February 2004, the veteran 
reported that he remained out of work and was doing his 
physical therapy.  He reported pain with ambulation and 
standing.  He wore a neoprene brace, and there was no joint 
effusion.  By March 2004, the veteran had completed therapy.  
His range of motion had improved, but he still reported 
weakness.  He complained of pain due to being on his feet all 
day at work.  

A VA joints examination was conducted in July 2004.  The 
veteran reported that he continued to have pain around the 
knee cap and lower leg, and that the knee and leg will swell 
when he stands.  He described the pain as a 7 (on a scale 
from 1-10), which reduced to a 5 with rest, elevation, and 
icing.  He complained of weakness, stiffness, and 
fatigability, but did not report instability or locking.  He 
took medication for pain, but it did not help.  Pain flared 
up when standing more than 20 minute, and can last up to 
several hours.  He is unable to bend or climb stairs at those 
times.  He worked as a manger at Lowe's, and could not work 
more than 8 hours a day, with no heavy lifting, squatting, or 
climbing ladders, as per doctor orders.  Physical examination 
revealed an antalgic gait favoring the right side.  Some 
deformity of the right knee was seen  Crepitus was present, 
but no laxity was adduced.  The right knee was tender to 
palpation.  The veteran could not toe, heel, or side foot 
walk.  A 12 cm scar was well healed and nontender, and 
several faint arthroscopy scars were also well healed and 
nontender.  Extension was to 0 degrees; with repeated 
movement fatigue reduced that by 7 degrees.  Flexion was to 
110 degrees, with fatigue on repeated motion limiting 
movement to 100 degrees.  There was no instability of the 
right knee joint.  Severe arthritis of the knee was 
diagnosed.

In November 2004, the veteran's orthopedist noted continued 
complaints of pain.  The veteran could walk one to two blocks 
before stopping due to pain.  A right antalgic gait was 
observed.  There was no joint effusion.  Range of motion was 
0 to 110 degrees, with pain at the endpoint.  Tenderness was 
present with palpation along the medial joint line.  There 
was no joint laxity.  The same findings were made in February 
2005.  By May 2005, the veteran was complaining of 
generalized body pain, particularly of the low back, with 
radiation.  He reported stepping down from a manager position 
due to an inability to continue the physical demands of the 
job.

Private physical therapy records from DOAR, which was hired 
on a fee basis by VA, reveal that during the period of March 
2001 to April 2004, the veteran was seen on a semi-regular 
basis.  In March 2001, the veteran stated he was improving, 
but still felt fatigued.  Testing shows that strengthening 
exercises were successful in improving the right thigh 
muscles.  In September 2002, following surgery, the veteran 
reported ongoing problems with activities like climbing 
stairs or ladders, squatting, or walking or standing for 
extended periods.  Range of motion at that time was from 0 to 
113 degrees, a marked improvement from the immediate post 
surgery range of -6 to 54 degrees.  There were still strength 
deficits.  A month later, flexion had increased to 121 
degrees.  The therapist stated that the veteran reported less 
pain, though after extended standing the veteran did have to 
rest.  The assessment was that there were no functional 
active range of motion deficits and minimal strength 
deficits.  In March 2004, following the most recent surgery, 
the examiner reported a range of motion from 0 to 121 
degrees, increased from an initial range of -4 to 102 
degrees.  The veteran continued to complain of functional 
limitation due to pain, particularly when working long hours.  
In April 2004, range of motion had increased only to 122 
degrees flexion, and the veteran stated that he could stand 
for only one hour at work due to pain.  He also had trouble 
with ladders and squatting.

A VA joints examination was performed in May 2006.  The 
veteran complained that right leg and back pain woke him from 
sleep nightly.  He could not stand for more than five to ten 
minutes.  He had retired from Lowe's due to his knee, back, 
and diabetes.  His right knee hurt 10/10 daily, was 
constantly swollen, and gave way.  He wore a brace regularly.  
Physical examination showed a four and 1/2 inch medial scar.  
There was no joint effusion.  The right thigh appeared 
atrophied.  Range of motion was from -5 degrees to 90 
degrees.  The limitation of motion was secondary to 
subjective guarding.  There was no joint instability on 
objective testing.  The examiner commented that the 
complaints and pain display behaviors of the veteran were out 
of proportion to the objective findings.  Any movement of the 
right knee or right lower extremity was reported to be 
painful.  There was generalized tenderness around the knee.  
The Board notes that a July 2006 Social Security 
Administration functional capacity evaluation quotes this VA 
examination and relies upon its findings in assessing the 
veteran's knee disability.  No new findings or observations 
were made.

The veteran was examined again in April 2007.  At that time, 
the veteran denied any giving way or instability of the right 
knee.  He did state that he had pain, stiffness, and 
weakness, and that his knee was swollen and tender.  He wore 
a knee brace, and intermittently used two crutches.  On 
physical examination, the doctor commented that the veteran 
was observed to be limping as he walked to the examination 
room.  There was virtually no limp as he left to go to the 
waiting room.  The right knee was painful, but there was no 
sign of instability.  Range of motion was from 0 to 90 
degrees flexion, with pain beginning at 85 degrees.  Repeated 
motion caused pain, but did not result in additional 
functional impairment.  No limitation of extension was 
reported.  There was an "exaggerated pain response to light 
touching of the skin during [the] exam."  The examiner 
repeated in summary that there was no instability of the 
joint, but that motion was painful.  The examiner also 
commented again that the veteran's responses to the 
examination were exaggerated and far exceeded the physical 
findings.  He was also seen to flex the right knee beyond the 
range he stated was possible on examination.

A personal hearing was held via videoconference from the RO 
in September 2008.  The veteran stated that his right knee 
gives way two or three times a day, particularly when 
stooping, bending, or climbing up or down stairs.  He wore a 
brace with metal stays for knee support.  The right knee 
swelled "all the time" and the veteran had pain he rated a 
5.  He indicated that when holding the leg straight out, he 
could bend it only about 10 to 15 degrees.  At night, the 
pain sometimes woke him.  The veteran also stated that his 
surgical scar swelled and was painful all the time.  He had a 
pulling type sensation at the site of the scar.  The skin was 
red, but there was no bleeding.

Residuals of Meniscectomy

The residuals of the veteran's meniscectomy are evaluated 
under Diagnostic Code 5257.  This Code provides ratings for 
"other impairment" of the knee based on recurrent 
subluxation or lateral instability.  Slight recurrent 
subluxation or lateral instability of the knee is rated 10 
percent disabling; moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent disabling; and 
severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  
Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable 
to ratings under Diagnostic Code 5257 because it is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).   

Here, the medical evidence of record firmly establishes that 
there is no current right knee instability, and that on the 
only instance that instability was objectively shown, on a 
1996 VA examination, the instability was no worse than mild.  
At no time has a doctor found, nor has the veteran alleged, 
any subluxation of the right knee.  The veteran has 
repeatedly stated that his right knee regularly "gives 
out," but these allegations are unsupported by the objective 
evidence of record.  The Board notes that on several 
occasions, the veteran has denied any instability of the knee 
when asked in conjunction with VA examinations.  Further, 
several doctors have observed that the veteran's subjective 
complaints are not consistent with the objective findings and 
are not therefore fully credible.

In light of the absence of medical evidence of instability or 
subluxation, and the questionable accuracy of the veteran's 
subjective complaints, no increased evaluation under Code 
5257 is assignable.  The claim for increase is denied.  The 
Board is at a loss to identify the justification behind 
assignment of the current 20 percent evaluation for moderate 
impairment, and cannot find severe impairment to warrant a 
higher 30 percent rating.

Consideration has also been given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
Regulations provide that where an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization such as to render impractical the application 
of the regular schedular standards is shown, the claim may be 
referred to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, by the RO.  Although the 
veteran has required surgery on several occasions, the 
hospitalizations are not "frequent."  Further, the veteran 
has clearly identified other factors affecting his 
employment, such as a back disability or diabetes, and hence 
it cannot be found that there is marked interference with 
employment from this disability.




Arthritis

In addition to having his right knee instability evaluated 
under Diagnostic Code 5257, the veteran's right knee 
disability is also evaluated under Diagnostic Code 5010, for 
traumatic arthritis of the right knee.  Code 5010 provides 
that traumatic arthritis is to be rated under the criteria 
for degenerative arthritis, under Code 5003.  Separate 
disability ratings are allowable for arthritis with 
limitation of motion under Diagnostic Codes 5003/5010 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.  

Initially, as a prerequisite to evaluation under Code 5010 
instead of under Codes 5260 or 5261, for limitation of motion 
in flexion or extension, respectively, the Board finds that 
the measured ranges of motion at no time during the pendency 
of the appeal warrant assignment of a compensable evaluation 
under the limitation of motion Codes.  For flexion, under 
Code 5260, limitation is not compensable until movement is 
limited to 45 degrees.  As is discussed above, the veteran 
has consistently been able to flex his right leg more than 90 
degrees.  Impairment in the veteran's range of motion on 
extension is even less severe, with the veteran lacking no 
more than 8 degrees extension at any time.  Compensable 
evaluation does not begin under Code 5261 until extension is 
limited to 10 degrees.  The Board does not consider the 
immediate post-surgery periods, when the veteran was covered 
by a temporary total evaluation under 38 C.F.R. § 4.30.  Even 
upon consideration of additional functional impairment due to 
pain, incoordination, fatigue, lack of endurance, the 
measured ranges of motion in flexion and extension are not 
compensable.  Clearly, then, assignment of an evaluation in 
excess of 10 percent based on limitation of motion is not 
warranted.

The Board notes that the veteran and his representative 
provided estimates of ranges of motion at the September 2008 
hearing.  As these were estimates, and were not measure used 
a goniometer, they are not considered competent evidence of 
limitation.

It is therefore appropriate to assign a rating under Code 
5010/5003.  The applicable criteria state that when there is 
some limitation of motion of the specific joint or joints 
involved that is noncompensable under the appropriate 
diagnostic codes (in this case Codes 5260 and 5261), a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion is to be assigned.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Code 5003.  
The knee is a major joint.  38 C.F.R. § 4.45.

X-rays here clearly establish the presence of osteoarthritis 
of the right knee.  Observations on repeated arthroscopic 
surgeries have confirmed that such degenerative changes are 
present in all three compartments of the right knee.  
Clinical findings amply demonstrate the functional impact of 
the arthritis.  Swelling has been repeatedly and consistently 
noted on examination and during treatment, and motion is 
measurably limited.  Although doctors note an exaggerated 
pain response or subjective complaints, this does not change 
the objectively shown finding of limitation.  As such the 
current 10 percent rating is warranted. 

Unfortunately, however, Code 5010/5003 does not provide for 
an evaluation in excess of 10 percent for a single joint.  No 
increased schedular evaluation is assignable.  Moreover, 
assignment of a higher, extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) is not warranted, as there is no 
evidence of frequent hospitalizations or excessive 
interference with employment attributable to the arthritis.  

The claim for a rating in excess of 10 percent for right knee 
art is denied.

Scar

The veteran's right knee surgical scar is evaluated as 10 
percent disabling under Code 7804.  The criteria under this 
Code have been amended twice, effective August 30, 2002, and 
October 23, 2008.  The latest set of criteria are not 
applicable here, as they apply only to claims filed on or 
after the effective date.  Final Rule, 73 FR 54708 (September 
23, 2008).  The substance of the criteria before and after 
August 2002 is identical.  A 10 percent evaluation is 
assigned under Code 7804 for superficial scars which are 
tender and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  No higher schedular evaluation is 
provided.

Evaluation under a different scar code is not appropriate in 
this case, as the right knee surgical scar is not located on 
the head, neck, or face (Code 7800); does not meet threshold 
size requirements (Codes 7801 and 7802); or is not noted to 
be unstable (Code 7803).  Functional impairment (Code 7805) 
is not shown to be due to the scar, and is in any case 
compensated already as discussed above.

A review of the medical evidence of record shows that there 
is an 11 cm scar on the medial aspect of the right knee.  The 
scar is repeatedly described as well healed and non-tender by 
VA examiners and treating doctors.  Examiners do note 
tenderness of the joint in the medial area, around the scar.  
The veteran has stated that the scar itself is painful, and 
at times is swollen and red.

There is no available higher schedular evaluation.  Referral 
for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not appropriate, as there is no evidence of 
unusual or exceptional circumstances which render the Rating 
Schedule inadequate.  There are no frequent hospitalizations 
for treatment of the scar, nor is there evidence or 
allegation that the scar interferes with employment.

An increased evaluation for the right knee surgical scar is 
denied.

Extension of 38 C.F.R. § 4.30 Benefits

Regulations provide that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of one, two or three 
months from the first day of the month following such 
hospital discharge or outpatient release.  In order to attain 
the temporary total disability rating, the veteran must 
demonstrate that his service connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals, such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(2007).

The veteran underwent right knee arthroscopic knee surgery in 
December 2003.  A temporary total disability evaluation was 
assigned from the date of surgery to March 1, 2004, a period 
of three full months.

A review of VA medical records reveals that on December 19, 
2003, a VA doctor informed the veteran that it was 
"reasonable for him to be out [of work] for 6 weeks, given 
the type of work he does."  On February 4, 2004, a VA doctor 
stated that the veteran was cleared to work, but would have 
to be on a light schedule for four more weeks.  It was based 
on this clearance to work that the temporary total disability 
evaluation was ended.  The Board notes that the previous day, 
the veteran had stated to his physical therapist at DOAR that 
he did not feel he was ready to go back to work.

In March 2004, the veteran reported to both his physical 
therapist and VA doctors that while he had made gains in 
recovery, he still had a great deal of pain in the knee 
related to his work.  He specified to the therapist that he 
continued to work more than 50 hours a week at Lowe's, and 
during that time he stood on concrete all day and climbed 
ladders.  The VA doctor approved additional therapy sessions 
for strengthening, but did not remove the veteran from work.  
The veteran continued to complain of pain in April 2004, to 
his therapist, and in May 2004 the VA doctor wrote a letter 
to the employer recommending that the veteran work no more 
than an eight hour shift and restrict his squatting, ladder 
climbing, and lifting of more than 50 pounds.  This same 
recommendation was repeated in November 2004.

Immediately following the December 2003 surgery, the use of 
crutches "for comfort" was recommended.   The record 
supports a finding that as of February 2004, the veteran was 
permitted to resume normal weight bearing activities.  There 
is no further mention of crutches, canes, or other assistive 
devices in connection with the December surgery.  While light 
duty was recommended, the Board finds that the release to 
work, which was never rescinded, ended the veteran's 
convalescence.  The veteran did have to restrict himself to 
an eight hour work day and had some limited activity, such as 
ladder climbing, but this still represents a standard and 
normal 40 hour work week.  An extension of the temporary 
total disability evaluation under 38 C.F.R. § 4.30 is not 
appropriate, as the veteran was working, and not 
convalescing.


ORDER

Service connection for arthritis of the left knee is denied.

Service connection for arthritis of the hands is denied.

Service connection for arthritis of the feet is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a right knee meniscectomy is denied.

Entitlement to an evaluation in excess of 10 percent for 
right knee traumatic arthritis is denied.

Entitlement to an evaluation in excess of 10 percent for a 
right knee surgical scar is denied.

Extension of a temporary total disability evaluation based on 
a need for convalescence beyond March 1, 2004, is denied.


REMAND

The veteran has claimed service connection for arthritis of 
the low back, to include as secondary to the service 
connected right knee disabilities.  A remand is required on 
this issue to comply with VA's duty to assist him in 
substantiating his claim under the VCAA.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA outpatient treatment records establish a 
current diagnosis of degenerative joint disease, or 
arthritis, of the lumbar spine.  The veteran has stated that 
he has a long standing antalgic gait.  Medical evidence 
supports such a finding.  While it is not in dispute that the 
veteran has a limp, the degree of severity of that limp 
remains to be not determined.  The veteran contends that his 
altered gait has caused the onset of disease in his low back, 
by changing the mechanics and stresses on the spine.  An 
examination is required to obtain an opinion regarding a 
nexus between the current diagnosis and the service connected 
symptomatology.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA spine 
examination.  The claims file must be 
reviewed in connection with the 
examination.  The doctor should be asked 
to opine as to whether it is at least as 
likely as not that any currently diagnosed 
lumbar spine arthritis is etiologically 
related to the veteran's service connected 
right knee arthritis and meniscectomy 
residuals.  A full and complete rationale 
is required for all opinions expressed.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


